 WHITTENBERG CONSTRUCTION COMPANY29WHITTENBERG CONSTRUCTION COMPANYandINTERNATIONAL ASSOCIA-TION OF MACJIIINISTS.CaseNo.9-CA-222.September 10, 1951Decision and OrderOn April 30, 1951, Trial Examiner Peter F. Ward issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report, and a supporting brief.The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed?The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings,' conclusions, and recommendations of theTrial Examiner with the following modification.Unlike the Trial Examiner we are unable to impute to the Re-spondent knowledge of the fact that job applicant Vines was a mem-ber of the IAM rather than the Carpenters solely from the fact thatsuch information was communicated by Vines to the guard, Rogers 4Nor does the record contain any other evidence which would establishsuch knowledge by the Respondent.Moreover, while we agree withthe Trial Examiner's finding that the Respondent had adopted a dis-criminatory hiring policy, Vines' testimony as to what Rogers toldhim Downs, the millwright foreman, had said,. is clearly hearsay anddoes not establish that Downs actually made such statements toRogers. In these circumstances and in the absence of any other evi-dence, we conclude that the complaint as to Vines is not supported bya preponderance of the relevant and probative evidence.'IPursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Members Houston,Reynolds,and Styles].IWe find nomerit to the Respondent's contention that the TrialExaminer was biasedand prejudiced because hecredited the testimony of the General Counsel'switnesses andfailed to credit those of the Respondent.SeeN. L. R.B. v. Pittsburgh Steamship Com-pany,340 U. S 4988The Intermediate Report contains certain erroneous statements of fact and inadver-tences,none of which affectsthe TrialExaminer's ultimate conclusions or our concurrencetherein.Accordingly,we make thefollowing corrections:(1) In the conversation ofAukust 24 between Griffin and Vaughan the TrialExaminer states ". . . Bryant re-plied. . .This should be". .Griffin replied . . ."and (2)AnthonyDaniel Kelly'sage is 49 instead of 29 as foundby the TrialExaminer.4 SeeThe Kellogg Company,94NLRB 526.VMember Reynoldsdissentsfrom thisfinding for the reasons stated in his separateopinion.96 NLRB No. 9. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, although we adopt the Trial Examiner's findings andconclusions as to the other 15 alleged discriminatees, we shall dismissthe complaint as to Vines.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the Act, as amended, the National Labor Relations Board herebyorders that the Respondent, Whittenberg Construction Company, andits officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Association ofMachinists, or in any other labor organization of its employees, orencouraging membership in United Brotherhood of Carpenters andJoiners of America, AFL, or in any other labor organization of itsemployees,by discriminating in regard to their hire, tenure of employ-ment, or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the International Association ofMachinists, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in collec-tive bargainingor other mutual aid or protection, or to refrain fromany or all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Cecil Weitlauf, W. L. Choate, Anthony DanielKelly, James Edwin Smith, William Early Sloan, Glenn W. Mc-Kinney, Raymond K. King, James Bradley Smith, Z. C. Herrold, SamJ. Sloan, Reginald Purcell, A. L. Ham, John W. Dowell, Earl D.Terry, and Fred O. Rupche in the manner set forth in the Intermedi-ate Report attached hereto in the section entitled "The Remedy."(b)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security paymentrecords, personnel records and reports, and all other records necessaryto analyze the amounts of back pay due.(c)Post at its principal place of business in Louisville, Kentucky,and at the Kentucky Ordnance Works, located in the vicinity of Padu-cah, Kentucky, and deliver to the business agent of the United Brother-hood of Carpenters and Joiners of America, AFL, Paducah, and tothe business agent of the IAM, Paducah, Kentucky, copies of the cWHITTENBERG CONSTRUCTION COMPANY31notice attached hereto marked "Appendix." e Copies of such notice,to be furnished by the Regional Director for the Ninth Region, shall,after being duly signed by Respondent's representatives, be postedby it for sixty (60) consecutive days thereafter in conspicuous placesincluding all places where notices to employees are customarily posted,and upon the bulletin boards at the Kentucky Ordnance Works, Padu-cah, Kentucky.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by other.material.(d)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges a discriminatory refusal to hire WilliamR. Vines.MEMBER REYNOLDS, dissenting and concurring :I am unable to agree with the majority that the record fails toestablish that Vines was discriminatorily denied employment.Therecord shows that when Vines appeared at the Respondent's premises,he was stopped by Chief Guard Rogers, who was advised of Vines'IAM membership and desire for employment.Whereupon Rogerscalled Foreman Downs and then reported to Vines, according to thelatter's testimony, that Downs stated that Vines would have to jointhe Carpenters before securing employment. Contrary to the majority,Vines' testimonyas tothe statements attributed to Downscannot belightly brushed aside as hearsay, for his testimony is strongly corrobo-rated by the majority's finding, with which I concur, that the Respond-ent in fact had adopted a discriminatory policy of hiring only membersof the Carpenters and pursuant thereto had discriminatorily refusedto hire 15 named members of the IAM. In any event, the record as awhole convinces me that Chief Guard Rogers, in intercepting Vinesas a jobapplicant belonging to the IAM and representing to himthat membership in the Carpenters was a condition of employment,was acting within the scope of his employment and in furtherance ofthe Respondent's otherwise established discriminatory hiring policy.I would therefore impute Rogers' action and knowledge to the Re-spondent.'Under all the circumstances, I would find, like the TrialExaminer,that Vines wasalso avictim of the Respondent's discriminatoryhiring policy.In all other respects, I concur in the majority opinion.e In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order,"the words"A Decree ofthe United States Court of Appeals Enforcing."7See my dissenting opinion in M.W. Kellogg Company,94 NLRB 526. '32DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees and applicants foremployment, International Association of Machinists, and UnitedBrotherhood of Carpenters and Joiners of America, AFL, of Paducah,Kentucky, and vicinity that :WE WILL NOT discourage membership in INTERNATIONAL ASSO-CIATION OF MACHINISTS, or in any other labor organization,or encourage membership in UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS, AFL, or in any other labor organization byrefusing to employ properly qualified applicants, or in any othermanner discriminating in regard to their hire or tenure of em-ployment, or any term or condition of their employment, exceptinsofar as such activity may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment in the exerciseof their right to self-organization, to form labor organizations,to join or assist INTERNATIONAL ASSOCIATION OF MACHINISTS, orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.WE WILL snake whole Cecil Weitlauf, W. L. Choate, AnthonyDaniel Kelly, James Edwin Smith, William Earl Sloan, Ben W.McKinney, Raymond K. King, James Bradley Smith, Z. C. Her-rold,Sam J. Sloan, Reginald Purcell, A. L. Ham, John W.Dowell, Earl D. Terry, and Fred O. Rupche for any loss ofpay suffered as a result of our discrimination against them.WHITTENBERG CONSTRUCTION COMPANY,Employer.By -----------------------------------------(Representative)(Title)Dated ----------------=--- WHITTENBERG CONSTRUCTION COMPANY33This notice must remain posted for 60 consecutive days from the4-date hereof and must not be altered, defaced, or covered by any othermaterial.Intermediate ReportSTATEMENTOF THE CASEUpon charges duly filed by International Association of Machinists, hereincalled the IAM, the General Counsel'of the National Labor Relations Board,herein respectively called the General Counsel and the Board, by the Regional.Director for the Ninth Region (Cincinnati, Ohio), issued a complaint datedNovember 16, 1950, against Whittenherg Construction Company, Louisville,Kentucky, herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.Copies of the complaint, the charges, and notice of hearing were dulyserved upon the Respondent and the IAM.With respect to unfair labor practices, the complaint alleges, in substance,that the Respondent: (1) By its officers and agents, refused employment tothose persons listed in Appendix A, attached hereto, on or about the dates listedopposite their names, and on various dates thereafter has refused, and is refusing,to employ such persons for the purpose of discouraging membership in, sympathyfor, and activity for the IAM, and for the purpose of encouraging membership inUnited Brotherhood of Carpenters and Joiners of America, AFL, hereinaftercalled the Carpenters; and (2) by said acts has interfered with, restrained, andcoeiced its'eniployees in the exercise of the rights guaranteed in Section 7 ofthe Act.On November 30, 1950, the Respondent filed its answer wherein it admittedthe interstate character of the Respondent's business operation but denied thecommission of the alleged unfair labor practices.Pursuant to due notice a hearing was held in Paducah, Kentucky, on Jan-uary 29 and 30, 1951, before the undersigned, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The General Counsel and the Respondentwere represented by counsel and the TAM was represented by an IAM repre-sentative.All parties participated in the hearing and were afforded anopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issuesThe parties were afforded an oppor-tunity to argue orally before the undersigned, which was waived.The partieswere advised that they might file briefs and/or proposed findings of fact andconclusions of law with the undersigned.A brief was filed by the GeneralCounselThe General Counsel's motion to conform the pleadings to the proof,inmirror variations, such as the spelling of names, and so forth, was grantedwithout objection.During the hearing, the undersigned reserved rulings on motions by counselfor the Respondent to strike the testimony of General Counsel's witnesses.Ralph Pryor, Charles Henry Russell, Otto Bechtold, and Edgar Childers ; and afurther motion to strike General Counsel's Exhibits Nos. 2 and 3 from therecord.The undersigned now rules that said motions be, and they hereby are,denied. ' 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTWhittenberg Construction Company is a Kentucky corporation with its prin-cipal offices and place of business in Louisville, Kentucky, and is engaged in thegeneral construction business.All of the stock of the Whittenberg ConstructionCompany is owned by H. G. Whittenberg and W. M. Irion, copartners doingbusiness as Whittenberg and Irion.The same partnership owns another cor-poration,Whittenberg Construction Corporation, a general construction firmwith offices and principal place of business in Louisville, Kentucky.Duringthe course and conduct of its business, the Respondent, at all times materialherein, has caused a substantial quantity of the materials, supplies, and equip-ment used by it to be purchased and transported in interstate commerce intothe State of Kentucky from and through States of the United States other thanthe State of Kentucky.Also at all times material herein, the Respondent per-forms and has performed a substantial amount of services for companies engagedin interstate commerce. Its annual purchases of supplies and equipment for theyear are approximately $168,000, of which approximately $125,000 worth comefrom sources outside the State of Kentucky.During the same annual period,the Respondent's gross income is approximately $599,000 all of which is derivedfrom work performed within the State of Kentucky ; but approximately 45 per-cent of such sum represents work performed for firms engaged in interstatecommerce ; and during such, times, the Respondent has been a principal con-tractor for the Government of the United States in performing services in con-nection with maintenance of the Kentucky Ordnance Works, a munitions plantoperated by the General Services Administration, an agency of the Governmentof the United States.A contract for such service provided for payment to theRespondent of approximately $214,000 for services and materials ; and 7 per-cent of such sum represents the value of materials purchased outside the Stateof Kentucky' The undersigned finds that the Respondent is engaged in inter-state commerce as defined by the Act and that it will effectuate the policiesthereof by the Board's assumption and exercise of jurisdiction herein.It.THELABOR ORGANIZATION INVOLVEDThe International Association of Machinists is a labor organization withinthe meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The discriminatoryrefusal to employ1.Sequence of events leading to such refusalsDuring World War II, the United States Government caused an ordnanceworks to be constructed near Paducah, Kentucky, known as the Kentucky Ord-nance Works, hereinafter called KOW. Such construction took place in or about1The findings in this section are based upon stipulation of the parties and the allegationsof the complaint as admitted by the answer.In this connection seeHarvey Stoller d/b/aRichland Laundry Dry Cleaners,93 NLRB 680. .WHITTENBERG CONSTRUCTION COMPANY351942 or 1943, and was performed by building and construction craftsmen affiliatedwith the American Federation of Labor, hereinafter called AFL, under "strictlya closed-shop. . . ."All machine work done in such original construction wasperformed by millwright members of United Brotherhood of Carpenters andJoiners of America, AFL, hereinafter referred to as Carpenters-Millwrights, oreither, under the supervision of George Francis Downs as millwright foreman'On June 28, 1949, the Respondent entered into a contract with the PublicBuildings Administration, FederalWorks Agency, under the terms of whichthe Respondent was to put KOW in a standby or layaway condition. CharlesRussell Bryant s was the Respondent's superintendent in charge of constructionat the KOW project.Bryant arrived at Paducah on or about July 12, 1949, or some 2 weeks afterthe execution of the contract.Upon his arrival Bryant found the Electriciansand Pipefitters, AFL, of the area, were on an area strike. Since the services ofboth the electricians and pipefitters were necessary in the KOW project, workcould not be started on the project until the strike was settled.4Prior to his hiring of any employees, Bryant met with the Paducah Buildingand Construction Trades Council, A. F. of L., herein called the Council' At thismeeting between Bryant and the Council, the latter was represented by W. B.Sanders, secretary of the Council and business manager for the Iron WorkersUnion, W. G. McCloud and Homer Allen for the Electrical Workers, a Mr. Hallfor the Steamfitters and Plumbers Organization, and Jodie Vaughn for the Car-penters.'At this first meeting between the business agents of the Council and Bryantheld in the Building Trades Hall, wages as they pertain to each craft, and otherconditions of employment, and the number of men to be employed on the projectwere discussed.While the record discloses that Bryant could not, or would not,enter into a written agreement with the Council it was tacitly agreed and under-stood that Bryant would hire only A. F. of L. craftsmen on the KOW job.Under date of July 28, 1949, Charles R. Raper, facilities superintendent for theGeneral Services Administration, a governmental agency, issued the following :OFFICEMEMORANDUMU.S. GOVERNMENTTo : Mr. W. M. Rogers, Chief Protection 7-28-49From : Charles R. RaperGuard on duty Post #1 shall be instructed that no person or personsseeking employment is to be admitted without Union referral card.Effective with issuance of this memorandum Mr. Charles E. Koclanes andMr. M. C. McDonald will sign passes.SignedCharles R. Raper,CHARLES R. RAPER,Facility Superintendent.2 As is stated in more detail below, Downs was employed as such a millwright foremanby the Respondent herein in connection with the execution of the contract and the workout of which the labor dispute involved in the instantcase arose.8The parties stipulated that both Bryant and Downs were supervisory employees asdefined by the Act.4 The parties stipulated that this strike was settled about October 1, 1949.5Bryant in his testimony denied ever meeting with the Council but did admit meetingwith the business agents of the Council "unofficially."Bryant's credibilityas a witnesswill be discussed in more detail below.9Vaughn professed to be unable to recall when such meeting with the Council and Bryanttool;place.Vaughn's further testimony,referred to hereinafter,will be discussed Indetail below. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDRaper testified that the order was issued as a part of his over-all security plantpolicy ; and that the order, which was shown to Bryant before its issuance, wouldnot have been issued in the form which it was had he understood that the Re-spondent Company hired nonunion as well as union employees!Irwin M. Griffin, an IAM member for 24 years, held the position of specialorganizer for the IAM at Paducah and vicinity during 1949. Prior, to August23, 1949, Griffin found a note on his desk from the Teamsters to the effect thatBryant had called in for an auto mechanic ; that the Teamsters had informedBryant that the Machinists had jurisdiction over auto mechanics and requestedthat Griffin call Bryant.Griffin called Bryant pursuant to advice from theTeamsters and was informed that Bryant wanted an auto mechanic familiarwith Chevrolet and Ford trucks ; Griffin told Bryant he had one who would fillthe job and sent R. L. Sheldon out to the KOW project, where he was subse-quently employed.On or about August 23, 1949, Griffin contacted Bryant on the grounds of theROW and also in Bryant's office.Griffin informed the latter that he representedthe Machinists and understood that there would be quite a bit of mill work to beperformed on the KOW project, stated that he would like to place his men onsuch job; that the IAM had approximately 500 well-qualified machinists whowere furloughed and he wanted them assigned to the machinist work on the job.Bryant asked if the IAM was associated with the Council and was informedthat it was not.Griffin testified :Q.Was anything else said?A He first said he didn't particularly care what craft done the work, butif the machinists worked on the job, they would have to come through theCarpenters Organization and be referred to him by them.Q.Do you recall anything else of that conversation?A I told him I was afraid that if they had to come through the Car-penters Organization there wouldn't be very many of our fellows get workon the job.He said he was sorry but that was the deal. I told him wedidn't consider that Carpenters jurisdiction.But he said the fact that hehad an agreement with the Building Trades Council to furnish him hismen, and he made the statement clear, and very clear, that the reasonwhy he made it a practice, when he went into an area as a stranger, inorder to get sufficient capable help, he found that by contacting the Build-ing Trades Department would help him out in getting men ; and that wasthe reason he did it.*Q Did he make any suggestion to you as to what you could do?A. He did.Q.What did he tell you to do?A. He said he would like for me and the Carpenters' business agent toget together and work out some agreement whereby it would relieve himfrom any trouble out there.He was afraid to put machinists in there,the Carpenters would picket his job, and I said I didn't think it wouldhurt him if the Carpenters did picket him because I thought all the restof the crafts would cross the picket line-wouldn't honor it.He said if' It should be n^plted thatRaper's memorandum was promulgatedprior to thetime whenthe JAMmachinists claimed the millwright work. WHITTENBFIRG CONSTRUCTION COMPANY37they put a picket line on here the Carpenters would picket every other jobin the State of Kentucky 8 and tie him up on every other job he had in thestate.Q. Do you recall anything else?A. He suggested that Mr Vaughn and I get together and work out some-thing whereby we could relieve him of any responsibility of any trouble.On the following day, August 24, Griffin contacted Vaughn and informed himthat he understood from Bryant that Vaughn had to refer the Millwrights thatwere employed on the KOW job ; Vaughn stated "That was right" ; to whichBryant replied, "Mr Vaughn, do you know that is our work. That is strictlymachinist work," and that the TAM had 500 workers out of work at that time.Griffin then proposed to Vaughn that he give Vaughn the names of a numberofmachinistswith the understanding that for each carpenter-millwrightVaughn referred to the job he would refer one machinist. Vaughn replied, insubstance, that he had all the men lined up at that time who could be put onthe KOW job. Griffin then proposed to Vaughn and subsequently to Sanders,the Council's secretary, that the TAM join the Council.Vaughn replied that hewas not an officer of the Council and referred Griffin to Sanders. Sandersstated that inasmuch as the TAM- was not affiliated with the A. F. of L, itwould be impossible for the TAM to join the Council.On or about August 29 or 30, 1949, and before the then-existing strike of theElectricians and Pipefitters had been settled, Griffin went to Bryant's residenceand reported to the latter that he had contacted Vaughn who refused to agreeto send any TAM members out to the job. Griffin then asked if he could send TAMmembers out to KOW to contact Bryant ;He [Bryant] said he couldn't do it.He was sorry, just as sorry as hecould be, but they would have to come through the Carpenters Local, becausehe had made an agreement with those fellows and couldn't get out of it. Iasked him if he knew that it was against the Unfair Labor Practices tohave preferential hiring, and he didn't say he did or, he didn't. I advisedhim that if at least both of our men were not placed on the job, we wouldprefer Unfair Labor charges, and he said he couldn't help it.On or about September 15, at Griffin's suggestion Claimant McKinney andDallas Bradford, also a machinist, called on Vaughn and requested that liesend them out to the KOW job. Vaughn said he could not do so and when Brad-ford asked if he and McKinney could join the Carpenters and be sent out, Vaughnreplied, "No, they could not hold two cards", andThat even if he would let us join, he would have to take care of his men first.Vaughn then stated that he had 18 or 20 men available for the job. Also on orabout September 15, Claimant William E. Sloan called on Vaughn and asked ifhe could get a Carpenters' card, stating that he was a machinist and would liketo get a job and go to work. Vaughn replied, ". . . there wasn't any machinistsgoing out there.There was (sic) going to be millwrights."Claimant Reginald Purcell called on Vaughn with a request that he be assignedto the KOW job and was informed by Vaughn that the latter had.enough unem-ployed men to take care of the job, and refused to take Purcell's application formembership.8The record discloses that the, coowners of the Respondent Company,-In addition toowning such Company, also own and operate another corporation engaged in constructionwork in KentuckyThe record further shows that the Respondent, in the Louisville, Ken-tucky,area,operates under a written contract with the AFL Building and Trades Councilof Louisville.974176-52-vol. 96-4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometime during the latter part of September or the early portion of October1949, on an occasion when Bryant met with the business agents of the Councilat the KOW project, he requested Vaughn, as business agent for the Carpentersand Millwrights, to get the jurisdictional dispute between the Carpenters-Mill-wrights and the Machinists thrashed out.The record discloses however, thatVaughn made no effort to adjust the jurisdictional dispute with the Machinists ;on the contrary he insisted that all millwright jobs should be filled by Carpenters-Millwrights.On or about October 12 Griffin went to the KOW plant and got in touch withBryant.He informed Bryant that his information was that as of October 6some five or six millwrights had been put to work.Bryant then informed Griffinthat he had hired George F. Downs as a millwright foreman and had delegatedto him the full authority and duty-of employing all necessary personnel necessaryto perform the millwright or machinist work ; that Downs had been instructednot to hire any men through either the Carpenters Local or the Machinists Local,inasmuch as Griffin and Vaughn had not been able to reach an agreement onthe jurisdictional dispute.Following the above meeting with Bryant, Griffin telephoned Vaughn. In thisconnection Griffin testified :Q. Can you tell us what that conversation was?A. Yes.AfterI learned from Mr.Bryant that he had informed Mr. Downsnot to hire any men out of either local,I called Mr. Vaughn and told him,and said,"BrotherVaughn, doyou know we are getting a run-around onthis job atthe KOW?"He said, "No;whatdo you mean?"I said,"Do youknow he has hired a fellow Downs as foreman-millwright foreman-andhe is hiring men from Cairo and Benton, and is not hiring men from ourorganization,or yours either?"And he said,"Mr. Griffin,Mr. Downs is amember of our organizations and he will look after our interests."During the hearing Respondent introduced in evidence a document as follows :OFFICE MEMORANDUMTo : George F. Downs, MillwrightForeman.Date : Oct. 5, 1949From : W. R. Bryant, General Supt.Subject : Millwrights, Employment Of-Project Contract WAL pb=6107After you have made a survey of the processing to be done on this project,it is requested that you hire sufficient number of qualified workmen toperform this work within the time limitation allotted by General ServiceAdministration to complete.There can be no discrimination as to Race, Color, Creed, or Religion andallmen that you contact or hire are not to be questioned about their affilia-tions with labor organizations, or whether they are members.It is expected that you will adhere strictly to this policy.Yours truly,(S)W. R. BRYANT,General Supt.,Whittenberg Construction Co., Kentucky Ordnance Works,Paducah, Kentucky.'9 The record discloses without dispute that Downs was millwright foreman when KOW_was first constructed;that such construction was had under a closed-shop agreement byAFL Building and Construction Trades Council and Rust Engineers Co. ; and that approxi-mately 80 percent of the millwrights employed on the KOW project in 1949-1950 who hadbeen employed by Downs on the initial construction were Carpenters-Millwrights membersof necessity.Bryant testified that he learned of Downs' prior work on KOW and em-, WHITTENBERG CONSTRUCTION COMPANY39It should be noted that the above communication is signed as "W. R." Bryant.The record discloses that Bryant's name as testified to by him is "Russell"Bryant ; and his name appears elsewhere in the record as Charles RussellBryant.When Bryant informed Griffin that Millwright Foreman Downs was to doall the hiring directly and not through either the Carpenters local or the Ma-chinists local, Griffin asked Bryant if he could send IAM members out to KOWas individuals and let them "hire in as such" and also asked that he be permittedto accompany the men and listen to them being interviewed. Bryant repliedthat the men would not be interviewed in Griffin's presence, and if they didcome out to come alone, or together, "as long as I (Griffin) wasn't in the crowd."2.The machinists' request for employment ; Respondent'srefusalto hire anymachinists for millwright workAs the result of a rumored shutdown, which later came to pass, several IAMmembers employed by the Illinois Central Railroad Company, at Paducah, Ken-tucky, and vicinity, contacted Griffin, who, as is detailed in part hereinabove,sought to line up the machinist and millwright work at the KOW project formembers of his organization.He recommended that the machinists call onBryant at the KOW project. On or about September 16 a group of eight ma-chinists," riding in Choate's station wagon, drove to the KOW project in anattempt to contact Bryant. They spoke to the guard at Post No. 1, who informedthem where Bryant's residence was located and suggested that the group con-tact him there.The group drove to Bryant's residence and waited until he arrived. There-after,with Kelly as the chief spokesman for the group, Bryant was informedthat the group were all machinists, owned machinists' tools, were members ofthe IAM, and having been informed that Bryant wouldneed menfor the workthat was about to start. Bryant replied that as a result of the strike of theElectricians and Pipefitters he did not know when the work would get underway and indicated that it could not get under way until the strike was settled.Kelly asked if he might have Bryant's telephone number and call him later.Bryant gave Kelly his telephone number. Bryant was asked if he would takeapplications of the group but refused to do so because there were no jobs open asthe strike was still on, but stated there would probably be jobs open later.Subsequently and on October 24, 1949, Weitlauf, King, James Bradley Smith,and McKinney called on Bryant at KOW. On this occasion Weitlauf acted asployed him upon the recommendations of persons then connected with KOW ; delegated tohim full authority to employ necessary workmen to complete the KOW job ; that Downswas hired under instructions above set out as a result of the jurisdictional dispute betweenCarpenters-Millwrights and IAM-Machinists; and that he (Bryant) did not know whetherDowns belonged to the Carpenters-Millwrights or the IAM.Downs testified that as to the34 or 35 millwrights employed, that he did not know whether they were members of theMillwrights or Machinists,as he had "not seen their books."Downs admitted that hewas a member of the Carpenters-Millwrights,AFL and had deposited his union book withthe Paducah local before going to work.Bryant testified that he has been a member ofthe AFL Carpenters since about 1919, but as a construction superintendent for 11 or 12years past has not been required to pay dues.The record discloses that none but Car-penters-Millwrights members of the Paducah local were employed on the millwright andmachinist work performed by Respondent.On the basis of the foregoing and the recordthe undersigned cannot and does not credit the testimony of either Bryant or Downswherein they disclaim knowledge that all or any of the millwrights hired were membersof Carpenters-Millwrights, AFL or that it was tacitly agreed and understood that nonebut AFL millwrights should be employed on the KOW project.10Weitlauf,Choate, King,James Bradley Smith, James Edwin Smith,McKinney,WilliamE. Sloan,and Kelly. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDspokesman.The group waited at the plant gate until Bryant came out andthen talked to him.Weitlauf stated that he had heard the strike was settled,that the Company would need men, and that the group then present would liketo go to work. Bryant replied in substance that he had hired Downs as mill-wright foreman to take care of the hiring of the men ; that it would be all rightfor the group to come out and see Downs at the plant the next day; and on thisoccasion asked if the group then present were qualified mechanics.Weitlaufreplied that they were.On the following day, October 25, King and James Bradley Smith went to theKOW plant and told the guard at the gate house that Bryant had said that theymight come out and see Downs that morning. A second guard then went tothe office to see Downs and returned and reported that Downs said he did notneed any men.King and Smith continued talking to the second guard andinsisting that they were entitled to see Downs as a result of Bryant's statementof the day before, whereupon the second guard made a second trip to the officeafter which Bryant came to the gate and stated that he did not have things linedup as yet. Smith then asked if it would be all right to telephone Bryant lateron that week and Bryant replied in the affirmative. Bryant also stated on thisoccasion that they had 18 millwrights on the job; that he was not accepting menfrom either the Carpenters or the Machinists locals as such.When Smith in-quired as to when Bryant thought the matter would be straightened out, thelatter replied he thought the first of the (next) week.When Smith asked if itwould be all right to call at his residence, Bryant stated, "Yes, it would."was one of those who had been out previously, and asked if things had beenstraightened out.Bryant replied, "Downs and I have talked it over and decided-that the 18 men are all we are going to need."The record shows without dispute that after October 24, 1949, the Respondent-hired 16 millwrights, none of whom were machinists and all of whom were car-penters-millwrights and members of the Carpenters local in Paducaha.Claimants who appliedtoBryant for employmentWeitlaufists' tools ; and was and is qualified to dismantle machinery.As set forth above,-Weitlauf was in the group who called on Bryant on September 16 at which-Kelley acted as the chief spokesman for the group of eight.He was also in thegroup of four who called on Bryant on or about October 24 also as found above,and on which occasion he acted as spokesman.Weitlauf's third meeting with Bryant took place on or about November 3, 1949,on which occasion he called at KOW in the morning in company with ClaimantDowell.On their arrival at Post No. 1 guardhouse at KOW entrance, the guard-at first refused to let Weitlauf and Dowell enter the premises.Dowell in-formed the guard that Bryant had, a few days previous (the October 24 meet-ing) told the group then present to tell the guard to let any members of the group-in with a result that the guardissued a passtoWeitlauf and Dowell.Whenthe two entered the plant and got in touch with Bryant, Dowell asked himif he was using any millwrights and Bryant replied no that he had all he couldever use."-"After the date of this meeting the Respondent employed 16 carpenters-millwiights^between November 8, 1949, and, Deeembe4 19;: 1949, all,of.: whom were members of the-Carpenters and none of whom were member of the IAM. WHITTENBERG CONSTRUCTION COMPANY41Dowellhad been a member of the IAM since 1934; owns machinist's tools ; andis qualified to dismantle machinery.At the suggestion of Griffin, in companywith Claimant Ham on October 24, Dowell went to the KOW plant with a letterof referral which had been given to him by Griffin.He presented the letter toa guard and received a pass for himself and Ham to enter the plant. In theirtalk with Bryant, the latter stated (after Dowell had handed him Griffin's letterof referral), that he had no openings for millwrights that they were not usingmillwrights on the job as they were "just cleaning up the plant."Dowell theninformed Bryant that he had just come off a job at an ordnance works at theU. S. Naval Gun Factory at Louisville, Kentucky. Bryant then stated thatDowell would have to talk to Downs. Bryant further stated that since he hadbeen out of town he was busy and could not take care of Ham and Dowell andleft them.Thereafter and on about October 27 Dowell returned to the plant alone andcalled on Bryant.The latter said Dowell was to come back the next week.and the latter insisted that Bryant had told him to come back the latter partof "this" week.Bryant then informed Dowell that he was sorry that theywere full up and did not need anyone. Dowell reiterated the fact that he hadjust come off a similar job at Louisville, was qualified, and that Paducah was]iis home.As is stated in connection with Weitlauf's case next above, Dowell also calledon Bryant on or about November 3, with the results detailed hereinabove.Hain,63 years of age, has been a member of the IAM since 1910; he ownsmachinist's tools, such as calipers, squares, rules, "and such as that," and"works on the floor."On October 23, 1949,12 he went to the KOW project andrequested the guard to permit him to enter the plant to see Bryant.The guardinformed him that he must get a referral letter from the business agent of hisUnion.On the following day, October 24, Hain called on Griffin, IAM repre-sentative, in company with Dowell.Griffin gave Hain and Dowell a joint letterof reference which they took with them on that morning when they went tothe KOW project where Dowell presented the letter of referral to the guardwho issued passes to both of them to enter the plant.When they entered the plant, Dowell presented the referral letter to Bryant,who interviewed him separately and apart from Ham.At the conclusion of theinterview between Bryant and Dowell, Ham entered Bryant's office where heasked Bryant if he had a job for a machinist or millwright. Bryant repliedthat he was sorry, but that he was filled up, and asked Ham if he belonged tothe "order."Ham replied that he belonged to the AFL Machinists.' Bryanttold Ham that he might return to the KOW project at a later date. This wasthe only occasion on which Ham made application for employment.James Bradley Smithhas been a member of the IAM about 8 years, ownsmachinist's tools, and is qualified to dismantle machinery. Smith was in thatgroup which called on Bryant at his residence on or about September 16, 1949,and was also present at the meeting of October 24 at which Weitlauf, King, andMcKinney were also present, all as is detailed above.On October 27 Smith,in company with Claimant King, went to KOW project and Post No. 1 wherethey informed the guard that they were there as Bryant had said they couldeither see Downs (in the office) or he would see him at the gate. The guardstated that he would do what he could.A second guard was sent to the plant13Ham could not recall this date, but it developed that on October 24, in company withDowell, he returned to the KOW project and had an interview with Bryant.33At the time of this interview the Machinists were not affiliated with the AFL, but itappears at the time Ham joined the IAM, it was then affiliated with the AFL. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDand returned and stated "... Downs was busy and couldn't see us"; whenSmith and King insisted that Bryant had stated they could see Downs, theguard returned to the plant a second time, after which Bryant came to thegate and Smith stated he and King were the men "who had been over seeing"Bryant the other night and that they still needed work.Bryant replied that theydid not have things "straightened out at present like he wanted to."And addedthat they had 18 men on the job. Bryant further stated that he was not accept-ing men from either the Carpenters or the Machinists locals as such.On October 31 Smith telephoned Bryant and asked if things had "straightenedout."Bryant replied, "Downs and I have talked it over and decided that the18 men are all we are going to use." 76Kelly,29 years of age, has been a member of the IAM off and on for 21 years ;he owns machinist tools, and is qualified to dismantle machinery.As foundand stated hereinabove, Kelly was among the group of eight who called onBryant on or about September 16, 1949, and was the chief spokesman on thisoccasion.On or about October 1, Kelly called Bryant at the latter's residenceand introduced himself as one of the group who had talked to him September 16concerning employment.Kelly stated that he was a machinist, had the nec-essary tools, and had been in the (machinist) business for years.He askedin view of the fact that the strike was over, if Bryant could use him on theKOW project. Bryant replied, "Well, not at the present time." Bryant thenadded that he did not care what crafts were employed so long as they hadthe tools.On or about October 7, Kelly again called Bryant who stated he could not puton anybody at that time. On a subsequent date Kelly made a third call butthe lady who answered the phone stated that Bryant was out of town.James Edwin Smithhas been a member of the IAM for about 8 years ; he ownsmachinist tools and is and was qualified to dismantle machinery.He was oneof the eight complainants who called on Bryant on September 16 at the latter'sresidence at which time Kelly was the chief spokesman for the group, all as isfound in detail hereinabove. Smith was also in that group that called on Bryanton October 24 at which time Weitlauf acted as spokesman. Smith who was in,the hearing room at all times during the hearing testified that he had heardthe testimony of other claimants who attended both the September 16 and theOctober 24 meeting and his recollection of events is substantially the same astestified to by other claimant witnesses 1°Kinghas been a member of the IAM for about 8 years ^ he owns machinisttools and is qualified to dismantle machinery.As has been found in detailhereinabove, King was among the group who called on Bryant at his residenceon September 16; he was also with the group who called on Bryant'at the planton October 24, at which time Weitlauf acted asl spokesman.King was also atBryant's residence for a second time with James Bradley Smith on or about14The record shows that Bryant made this statement on a number of different occasions,but inasmuch as the record discloses that only carpenter-millwrights were hired and nomachinists were employed,such statement,in the opinion of the undersigned, was merelip-service to the Act.15As stated hereinabove, subsequent to such date, Respondent hired 16 additional mill-wrights, none of whom were machinists.With reference to Smith's qualifications he testified :Q. During either of those two meetings, were you ever personally asked by Mr.Bryant about your qualifications for the job out there?A. No, sir ; I don't think he asked us-no, he just came out and said in the conver-sation the ones he hires should be qualified.He didn't ask personally.Of course, itwas brought out when we introduced ourselves.Mr. Kelley said we were qualified-machinists. WHITTENBERG CONSTRUCTION COMPANY43October 25 at which time the events and episodes found in connection with JamesBradley Smith's case detailed above occurred and as testified to by King weresubstantially the same as disclosed by Smith's testimony.Herrold,50 years of age, has been a member of the IAM off and on for 23years ; he owns machinist's tools and is qualified to dismantle machinery.OnOctober 10, 1949, at the suggestion of Griffin, Herrold went to the main gate ofthe KOW project, spoke to the guard and told him that he wanted to enter theplant to see Bryant.The guard with whom Herrold was acquainted told thelatter that he could not enter the plant must wait outside, and "that theywasn't seeing anyone. .. ."The guard then told Herrold that Bryant was at Kevil and if he would waitthere at the gate the chances were he would get to see Bryant "when he comesin."When Bryant drove up in his car, the guard talked to him, after which Bryantmotioned Herrold to come to his car and he did so.Herrold told Bryant thatGriffin had called him by telephoning the night before and informed him that"KOW were hiring." Bryant replied that he did not need anyone then, and didnot know when he would need further help.17McKinneyhas been a member of the IAM for about 5 years ; he owns machinisttools and was and is qualified to dismantle machinery.As detailed herein-above, McKinney was among the group that called on Vaughn about the middleof September 1949; he was also a member of the group of eight who called onBryant at the latter's residence on September 16, on the events such meetinghas been found and set forth hereinabove ; and he was also a member of thatgroup, that met with Bryant, on October 24, at which meeting Weitlauf wasspokesman for the group.The events of this meeting have been sufficientlyfound and detailed above.b.Complainants who applied to both Bryant and DownsChoatehas been a member of the Machinists about 5 years ; he owns and hashis own machinist tools and is and was qualified to dismantle machinery.Hewas among the group of eight who called on Bryant on September 16. On orabout October 12 or 13 he drove together with Sam J. Sloan and Earl Sloan to theKOW project in the morning and they were told by the guard that they could notenter the premises without a letter of referral from the union business agent.While Choate and the Sloans were at the gate two other men arrived at the gateand said they did not have a letter from their business agent, because he wassick.They received a pass from the guards and went into the plant and shortlythereafter returned and surrendered their passes.About 30 minutes laterBryant and Downs came to the gate. Choate introduced himself and saidthat he understood they were hiring men out there and that they were lookingfor machinist work.Bryant said, "We have 6 men coming in now. Have toput these men to work before I hire any more."He then said, "I will take yourphone number and give you a ring when I need someone." Choate then gaveBryant his telephone number ; when the two Sloans offered to give their telephonenumbers, Bryant said, "No, I will contact Choate and he can let you all know."Sam J. Sloanis 54 years of age, and has been a member of the IAM duringdifferent periods.On one occasion he was a member for 5 years when workingon the Gilbertsville Dam after which he returned to Paducah and rejoined the17 The record discloses that 4 millwrights were hired on October 12 or 2 days after Herroldapplied for a job. In all,26 men were hired after Herrold's application. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal TAM "something like four years ago" ; he owns machinist tools and is quali-fied to dismantle machinery.He was in the group composed of his son, WilliamE. Sloan and Choate which case is discussed next above.His testimony in con-nection with the meeting of October 13, 1949, with both Bryant and Downs issubstantially identical with that of Choate.This was the only occasion on whichSloan made application for employment with the Respondent.18William E. Sloanis 37 years of age, and has been a member of the TAM for18 or 19 years ; he owns machinist tools and is qualified to dismantle machinery.Sloan was referred to the KOW project by Griffin and on or about September 13called Bryant by telephone about 5: 30 or 6 o'clock in the evening.WhenBryant answered the telephone, Sloan asked him if he needed any machinists ormillwrights stating that he was a machinist and could also do millwright work.Bryant "said at that time he didn't need anyone, that I should contact him intwo or three weeks when he might need someone " On the occasion of the tele-phone call, Bryant asked Sloan if he had tools. Sloan replied that he had.Sloan was among the group of eight who called on Bryant on September 16 withthe results found in detail hereinabove.On or about September 25 or 26 Sloanwent to Bryant's house at a time when a "group of fellows were just leaving"and after the group had left, Sloan asked Bryant if he needed a machinist ormillwrightBryant replied, "Not at the present time," that he had a number ofmen working and might need more later onOn October 13 Sloan went to theKOW project and to the gate with his father, Sam Sloan, and Choate., Thefacts of this meeting are described in connection with Choate's case detailedabove.c.Cladlmamts who contacted DownsPurcell,45 years of age, has been a member of the TAM about 13 years ; heowns machinist tools and is and was qualified to dismantle machinery. On orabout October 10 Purcell passed by the KOW gate about 8 a. in. and asked theguard whom to see with reference to obtaining a job. The guard informed himthat he would have to be referred by the Union, but did not designate a par-ticular union.Purcell then proceeded to Paducah and got in touch with Griffinwho advised him to see either Bryant or Downs and also mentioned Vaughn'srole in connection with Carpenters-Millwrights.On October 12, Purcell went alone to the KOW project arriving about 7: 15a. in.The guard told, him that it would be "okay" for him to see Downs whenthe latter came to the plant that morning.Downs arrived about 7: 30 to 7: 45a. in. and Purcell approached him and asked for a job.39Downs informed Pur-cell that he had all the men he needed then ; that he was figuring on more mill-wrights there ; and when he needed them.he would be glad to contact Purcell"and possibly give" him a job.On October 17 or 18 Purcellagainreturned to the KOW project alone andarrived at the guardhouse about 7: 30 a. in.When Downs arrived for workPurcell again got in touch with him at the gate, at which time there were 8other persons present.Downs. took 6 men "along with their tool boxes" intothe plant.Purcell asked Downs what craft the6 men belongedto and Downs18 It should be noted,however,that Bryant took Choate's telephone number and statedthat he would give him a ring when he needed someone ; and Bryant also stated to theSloans, when they offered to provide their telephone numbers, " . . I will contact Choateand he can let you all know." As stated hereinbefore,when the Sloans started to giveBryant their telephone numbers, the latter stated, "No, I will contact Choate and he can-let you all know."29Purcell testified that he had known Downs"for a pretty good while." WHITTENBERG CONSTRUCTION COMPANY45replied that they were millwrights, and had been notified about a week beforeto report for work.On October 24 Purcellagaincontacted Downs by arrivingat the plant early andagainaskedfor ajob.Downs statedthat he had 18or 20 millwrights and it looked like thatwould be allhe would need.On October25 or 26 Purcell got a letter of referral from Griffin which he presented tothe guard, and was permitted to enter the plant where he saw Bryant.He thenpresented Griffin's letter of referral to Bryant, who iterated Downs' last state-ment to the effect that they had 18 or 20 millwrights or about all they coulduse.°(Emphasis added.)Terry,46 years of age,has been amember of the IAM for approximatel315 years, owns machinist tools, and is and was qualified to dismantle ma-chinery.On October 24, 1949, Terry, in company with Rupcheand one I. E.Kemp,21 at the suggestion of Griffin and with a letter of referral from him,went to the KOW project about 2 o'clock in the afternoon on that day. Thethree went to the guardhouse at the gate and asked the guard if they couldgo into the plant to see Downs.The guard replied that he did not know whereDowns wasand suggestedthat the three in the group stay at the guardhousegate until Downs left at the close of his workday, at which timethe guardsaidhe would point Downs out to the group.Downs came out about 4: 45 and the guard pointed him out to the 3 men.Terry accosted Downs andacted as spokesmanfor the 3 men and told himthat Griffin had stated that Downswas doingsome work at the KOW projectand had given him a letter of referralto use inan effort to get a job.Downsstated that he had about 18 men working, that he did not think he would needany more, and in the event he did need any more, he would let Mr. Griffin, thebusinessagent, know, and he could get hold of Terry and the others.Duringthe conversation Downs asked Terry how long he had been a machinist. Terryreplied that he had beena machinist"a good long time."Terry testified thathe made no further effort to contact Downs but waited for Griffin to let himknow, and "nobody ever did let me know."Rupche,49 years of age, has been a member of the IAM 13 years, owns ma-chinist tools, and is qualified to dismantle machinery.Rupche was one of the three who called on Downs on October 24, at whichtime Terry was spokesman. Rupche's testimony coincides with that of Terry's,referred to above, except that Rupche stated that Downs said he had 14 menworking at that time, whereas Terry testified that Downs said he had 18 menworking.In other respects, Rupche's testimony was substantially identicalwith that of Terry's.Vines,54 years of age, has been a member of a local of the IAM at Paducahfor about 1 year. Part of that time he was a member of the local at Gilberts-ville,where a certain dam was constructed, for a period of 5 years22 Vines is ajourneyman machinist, owns machinist tools, and was and is qualified to dis-mantle machinery.About the middle of October 1949, Vines was referred to theKOW project and Respondent Company by Griffin. He went to the project in themiddle of the afternoon to the first guardhouse at the gate entrance. In thisconnection Vines testified :Q.Will you tell us what happened when you got to the guard house?A. The guardsaidI couldn't go in, and that he would callfor Mr. Downs,I said I was sent out there,see?-what my business was-to seeabout the2°As noted above, Respondent hired 16 millwrights subsequent to the date of Purcell'slast visit to the KOW project.21Kemp is not a claimant herein, and was not called as a witness.21The record does not give the location of Gilbertsville, as to State or States. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDjob, and he said "I will give you a pass to the head guard, that's Mr.Rogers."So I went inside then, down to the main guard house, and Mr. Rogers cameout then and talked to me about it, and he said "You can't go over on thejob at all.They don't allow anybody to come over." I told him what Icame for and he said he would talk to Mr. Downs for me.Q.Did you tell him who sent you out?A. I told him who sent me out.Q.Did he do anything?A. He went and talked to Mr. Downs, Rogers did.Q.Were you present when they talked?A. No, I didn't get to go over. They didn't let me over.Q. Did Chief Rogers return?A. Chief Rogers returned, yes.'Q.Did he say anything to you?A.Mr. Downs said they had all the men they wanted right now. Allthey were hiring. If I wanted a job as millwright, I would have to contactthe Carpenters Union and sign up with them, and they would call me throughthe Union.'In this same connection, Chief Rogers, in part, testified :Q.Did you ever speak to Mr. Downs after somebody had talked to youat the gate asking. for a job as a machinist or a millwright and come backand tell the individual that Mr. Downs said he should go through theUnion hall?A. Not that I remember; No, sir.Q.Were you given to understand in any way that Mr. Bryant and Mr.Downs were hiring Union people only?A.Well, I understood it was all coming through the different Locals, andthings like that.Now as far as who they hired, it was no concern of ours,only the security of the plant.Q.How did you understand that? On what basis were you given tounderstand that they were doing that?A.State that over again.Q. I will rephrase it. I don't think it is clear. I said, You just statedit was your understanding they were hiring through the various Locals.A. That's right.Q.What did you base that understanding on ; on conversations, or justwhat?A.Well, all the work I thought was going on was suppose to go throughthe Locals and their business agents would call them and send them out.That's all as far as I know.,On cross-examination, Rogers, in part, testified :Q. All right.Now, did you ever tell William R. Vines or anyone, did you,who ever it was that appeared at the gate in reference to what Mr. Goldsteinstated ; that you were to carry a message back to Mr. Downs and you cameon back and spoke to the man. You never told him-whether his name wasVines or not-that the man would have to be a millwright, did you?A. Oh, No. I didn't know what they were hiring, or what the capacity ofthe job was.Q. That's right.And Mr. Downs never at any time told you he was onlygoing to recognize millwrights?A. Not that I know of.[Emphasis added.] WHITTENBERG CONSTRUCTION COMPANY47The most that may be said for Rogers' testimony is that if he did call onDowns on behalf of Vines, and thereafter reported to the latter that' Downshad stated that he (Vines) would have to sign up with the Carpenters and becalled through the Union, is that he does not remember so doing. The under-signed is of the opinion that a professed lack of memory does not constitute adenial.On the whole the undersigned credits Vines' statement and believesRogers gave the report to Vines as testified to by the latter.The undersigneddoes not, however, conclude or find that Downs actually made the statement toRogers as testified to by Vines. It may well be, in view of the fact that Rogersunderstood that all employees on the project were being hired through businessagents of Paducah locals, that he took it upon himself to report to Vines, whathe assumed would be Downs' statement. In any event, it is clear that Vinesmade an effort to seek employment as a machinist on the project and is sofound.As to 16 claimants whose efforts to get employment with the Respondent arediscussed herein next above, the record discloses without dispute none of themwere or had been members of the Carpenters ; and that the Respondent wasinformed and advised they all were members of the IAM.'3. Issues; contentions; conclusionsThe Respondent contends in substance and effect that: (1) Inasmuch as theCarpenters-Millwrights and the IAM failed to compose their jurisdictional dis-pute, as recommended by Superintendent Bryant, the latter was forced to.seek millwrights and machinists without referral from or through either Unionand secured such employees by hiring Downs as a millwright foreman withinstructions and sole authority to hire qualified workmen without discrimi-nation as to race, color, creed, or religion, and without inquiry as to theirmembership in or affiliation with labor organizations, and that Downs followed in-structions; (2) all millwrights or machinists hired, except Downs, who washired by Bryant, were hired by Downs without knowledge by him or Bryantas to their union membership or affiliation; and (3) the fact that allmillwrights and/or machinists hired proved to be members of the Carpentersand none were members of the TAM was the result of a coincidence and the-further fact that "They were just not at the right place at the right time."Asto contention (1),it is clear that insofar as Downs' instructions pertainedto union membership or affiliation of applicants for millwright jobs was con-cerned he was merely requirednotto question applicantspersonally,as to suchmembership or affiliation ; he was not restricted from ascertaining the unionmembership or affiliation of any applicant in any manner, except by personal-ly questioning him; nor was he prohibited from hiring or refusing to hire ap-plicants whose union membership was known to him or was made known tohim by others than the applicants themselves.His instructions did not re-quire him to refrain from discrimination because of union membership or lackof it.The record contains no evidence indicating that any IAM applicant wasdenied employment because of race, color, creed, or religion, but does containevidence, more particularly referred to below, that they were denied employmentbecause of their IAM membership and lack of Carpenters-Millwrights, AFL,membership.Contention (1) as a defense as without merit and is so found.x8The one possible exception to this finding is Vines. It is possible if not probable,Rogers assumed to deliver a message to Vines, which he believed would have met withDowns' approval,but without Downs' knowledge.Since the Respondent at least acqui-esced in the rule laid down by Facilities Superintendent Raper,that entry to the premiseswould be upon union referral only, knowledge of the statements made to Rogers by Vinesmay be imputed to the Respondent.It is so found. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to contention (2),Bryant testified that he hired Downs upon recommenda-tion of persons connected with KOW who informed Bryant that Downs was mill-wright foreman or superintendent when KOW was constructed and the machinerythat Respondent was hired to dismantle was installed. Bryant, however, testi-fied that he did not know when he hired him, whether Downs was Carpenters-Millwrights or an IAM machinist?' In connection with Downs' union member-ship, he testified :Q Mr. Downs, when you go out on a job, which takes you out of the juris-diction of Local 812," do you always get a referral card or transfer into thelocal where you are working?A. That is right.Q. Is that what you did when you took on the KOW job?A. That is right.Q. You pay dues, do you not, in the local in the area (new area) ?A. That is a constitutional requirement of the organization.Downs testified that he contacted seven out of eight certain millwrights person-ally and had them come to the Paducah Carpenters' local and as to the eighth one,he arranged to. have Vaughn call him and tell him to meet with Downs the follow-ing day.Downs testified :Q. I believe you stated that you didn't know whether the men you met atCarpenters hall were actually A. F. of L. Carpenters.A. I did not. I never seen any books or cards nQ. Do you think it is sheer coincidence, then, that approximately 34 or35 men including yourself, were hired and were members of this Carpen-ter'sUnion in Paducah?-A. They weren't members of the'Carpenters Union in Paducah. Theycleared in here like I did after they went to work.Q. You mean that some of them had to transfer their card?A. That's right.The undisputed and credited testimony in the record discloses that in additiontoDowns 34 Carpenters-Millwrights members of Paducah Carpenters LocalNo. 559 were employed and reported to work in numbers and on dates as fol-lows : 8 on October 6; 4 on October 12; 6 on October 24; 5 on November 8; 6 onDecember 12; 2 on December 13; and 3 on December 19. All were employed in1949.On the foregoing and the record the undersigned concludes and finds thatas to both Downs and Bryant they and each of them knew or had reason to,believe that all millwrights hired between October 4, 1949, the date Downs washired, and December 19, 1949, were members of Carpenters Local No. 559, AFL,Paducah, Kentucky.24This testimony is not credited by the undersigned.Downs was hired as a result of ajurisdictional dispute between the Carpenters and the IAM.Bryant has been a construc-tion superintendent for 11 or 12 years for a concern which the record discloses does aconsiderable amount of building throughout the United States and must have known orassumed that Downs would not have been millwright foreman when KOW was constructedunless he belonged to the AFL Carpenters.Bryant is also an AFL Carpenter but pays nodues when engaged as a superintendent.a Cairo, Illinois.28Downs paid no dues to Vaughn during the time be was on the KOW job because hisdues were paid up for that particular period in Cairo.The latter local would reimbursethe Paducah local for the time Downs was at Paducah.27 It should he remembered that these millwrights were a part of the group that workedunder Downs when KOW was constructed under a closed-shop contract requiring member-ship in the Carpenters WHITTENBERG CONSTRUCTION COMPANY4971Contention (2) as aRespondent's defense is without merit and is so found.A8to contention(3), which is based upon,Bryant's testimony and the assump-tion that neither Bryant nor Downs knew that any of the 34 millwrights employedat the time set forth above, were in fact members of the Carpenters LocalNo. 559, AFL, when employed, yet from the 34 Carpenters-Millwrights and 16 JAMapplicants or a total of 50 applicants for millwright jobs, the Respondent con-tends that the selection of the 34 carpenters-millwrights for employment wasin no mannerbased upon their union membership and that the refusal to employthe 16 IAM members was not based upon their IAM membership and that thehirings and refusals to hire resulted as a matter of coincidence or as the resultof chance.If the testimony of Bryant and Downs is to be credited, one must find, purelyas a matter of coincidence, that Downs, on behalf of Bryant, selected and hired34 applicants out of a, total of 50, as millwrights, without knowledge of theunion membership or affiliation of any of the 50 applicants, and in so doingselected for hire only those applicants who were members of Carpenters LocalNo. 559, AFL.The mathematical possibility that selection of the 34 applicants hired ondifferent dates between October 6 and December 19, 1949, bore no relationshipto their common interest in and membership in Local No. 559, but resulted fromthe operation of chance, is exceedingly remote.28While such possibility, howeverremote, may not be ignored altogether, the mathematical improbability that theunionmembership of the 34 successful applicants in Local No. 559 was disre-garded as a relevant factor in their choice for employment is so great as tocast the burden upon the Respondent to come forward with a plausible and con-vincing explanation demonstrating that the action taken by it with respect toeach affected employee was based solely upon nondiscriminatory consideration.This the Respondent has not done. It has chosen to rely upon its allegedinstructions to Downs to employ competent workmen without discriminationagainst any applicant for a job because of union membership or affiliationor the lack of a particular union membership or affiliation, whereas the rec-ord clearly discloses by a preponderance of the credible evidence that Downsconfined his employment of millwrights exclusively to members of Local No. 559,AFL, and thus made Vaughn's boast to Griffin, when he said : "Mr.,Grit ln, Mr.Downs is a member of our organization and he will look after our interest,"come true.Contention (3) as aRespondent's defense is withoutmerit, andis so found.4.ConclusionsUpon the foregoing and the record as a whole it appears that the Respondent,by its Superintendent of Construction Bryant, tacitly entered into a closed-shop agreement covering carpenters, and carpenters-millwrights, electricians,steamfitters, painters, iron workers, and laborers with Paducah Building andConstruction Council, AFL, providing that Respondent would employ onlyAFL craftsmen on the KOW project ; that when Griffin, as IAM representa-tive, insisted that the machine work should be assigned IAM members, ratherthan to Carpenters-Millwrights, Respondent, after the Carpenters and the IAM28On the basisof pure chance, the mathematical possibilityof hiringthese 34 applicantswho were members of Local No 559. out of the totalof 50 applicants,and no others, wasone chancein 5 trillionThe situationis comparableto that ofa blindfolded personselectingat random 34 whitemarbles in successionfrom a bowlcontaining 50 marbles, 16of which are black, and 34 of which are white. See J. V. Uspensky, Introduction to Mathe-matical Probability (1st Ed.) McGraw-Hill Book Co.,Inc p. 19; andseeU.S. Trailer Mtg.Co., 82 NLRB 112. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed to reach an accord on division of machine work, announced that no,millwrights and/or machinists would be hired through their respective unions—and announced that Downs, hired as a millwright foreman, would do all hiringof necessary millwrights and machinists.It further appears that as to all crafts other than machine workers, theclosed-shop arrangements continued, and as to millwrights and machinists,.Downs employed only carpenters-millwrights who were members of Local 559,AFL, and thereby granted to the latter full benefits of closed-shop agreementtacitly entered into between Respondent and the Council.All of which isso found.Upon the foregoing, the undersigned concludes and finds that the Respond-ent's refusal to hire those persons listed in Appendix A because they were notmembers of the Carpenters, and in order to discourage membership in, sym-pathy for, and activityon behalfof the IAM, thereby,discriminated againstsaid applicants listed in Appendix A in regard to their hire and tenure of em-ployment ; encouraged membership in the Carpenters ; discouraged member-ship in the IAM ; and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act;and thereby violated the Act within the meaning of Section 8 (a) (1) and (3)thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, appearingin connection with its operatibns described in Section I, above, had a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake the affirmative actions set forth below, which the undersigned finds willeffectuate the policies of the Act.Having found that the Respondent _ has discriminated in regard to thehire and tenure of employment of the 16 persons listed in Appendix A, at-tached hereto, it will be recommended that the Respondent make them wholefor any loss of pay they may have suffered as a result of the discrimination againstthem by payment to each of them of a sum of money equal to that which hewould have earned as wages from the date or dates upon which the Respondentdiscriminatorily refused to employ them, all as hereinabove found, to Febru-ary 12, 1951, the date of the completion of the KOW project." Loss of pay shallbe computed on the basis of each separate calendar quarter or portion thereofduring the period from the Respondent's discriminatory action to the dateof February 12, 1951.The quarterly periods, herein called quarters, shall be-gin with the first day of January, April, July, and October. Loss of pay shallbe determined by deducting from a sum equal to that which each would nor-mally have earned for each such quarter or portion thereof, his net earnings SOif any, in other employment during that period. Earnings in one particularquarter shall have no effect upon the back-pay liability for any other quarter 31+29 Since theKOW project was completed on or about February 12, 1951, reinstatementmay not be,and is,not,recommended.88Crossett Lumber'Companj,8 NI.RB 440,497-8.81F.W. Woolworth Company,90 NLRB 289.- JOHN L. CAMP51In accordance With theWoolworthdecision, it will be recommended that theRespondent, upon reasonable request, make available to the Board and itsagents all records pertinent to an analysis of the amount due as back pay.The unfair labor practices found reveal on the part of the Respondent anantipathy to the objectives of the Act as to justify an inference that the com-mission of other unfair labor practices may be anticipated.The preventivepurposes of the Act may be frustrated unless the Respondent is required totake some affirmative action to dispel the threat. It will be recommended,therefore, that the Respondent cease and desist from in any manner interfer-ing with, restraining, and coercing its employees in the exercise of the rightsguaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.International Association of Machinists is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofCecilWeitlauf,W. L. Choate, Anthony Daniel Kelly, James Edwin Smith,William Earl Sloan, Ben W. McKinney, Raymond K. King, James BradleySmith, Z. C. Herrold, William R. Vines, Sam J. Sloan, Reginald Purcell, A. L.Ham, John W. Dowell, Earl D. Terry, and Fred O. Rupche, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.3.By such discrimination, by interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, theRespondent has. engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]JOHNL. CAMP.September 10, 1951Decision and OrderOn November 4, 1949, the General Counsel of the National LaborRelations Board, herein called the Board, filed with the Board a peti-tion for issuance of an order to show cause why the Respondent,John L. Camp, an attorney at law, should not be excluded from fur-ther practice before the Board because of an assertedly unprovoked,premeditated, physical assault of an aggravated character committedby Camp upon Edmond Donald Wilson, the attorney representingthe General Counsel, during the course of an unfair labor practiceproceeding before Trial Examiner Henry J. Kent inOhio Oil Com-pany,92 NLRB 1597.96 NLRB No. 7.